UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1967



MARGARET V. CARROLL; SHIRLEY J. HARRIS; WANDA
L. MITCHELL,

                                            Plaintiffs - Appellants,

          versus


NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; WALTER B. JONES ALCOHOL DRUG ABUSE
TREATMENT CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CA-00-159-4-H)


Submitted:   October 10, 2001             Decided:   October 18, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret V. Carroll, Shirley J. Harris, Wanda L. Mitchell, Appel-
lants Pro Se. Dorothy Powers, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants Margaret V. Carroll, Wanda L. Mitchell, and Shirley

J. Harris appeal the district court’s grant of summary judgment to

Appellees Walter B. Jones Alcohol and Drug Treatment Center and its

operator,   the   North   Carolina   Department   of   Health   and   Human

Services.     Appellants alleged racial discrimination, disparate

treatment, a hostile working environment, and retaliation based on

failure to promote and other alleged acts under Title VII of the

Civil Rights Act, 42 U.S.C.A. §§ 2000e-2000e-17 (West 1994 & Supp.

2000).

     We have reviewed the briefs and joint appendix in this case as

well as the district court’s opinion and find no reversible error.

Accordingly we affirm on the reasoning of the district court.

Carroll v. North Carolina Dep’t of Health, No. CA-00-159-4-H

(E.D.N.C. July 17, 2001).     We dispense with oral argument, because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                     2